Title: To Thomas Jefferson from Alexander Donald, 12 November 1787
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 12th. Novemr. 1787

Many thanks to you for your very Friendly and Polite letter of the 28th. July.
You will no doubt have seen before this time the result of the deliberations of the Convention, which was assembled at Philadelphia last Summer, for revising, and amending the Federal Constitution. I am sorry to say it is like to meet with strong opposition in this state, at this moment I do believe that a great majority of the People approve of it, but I can easily conceive, that interested men will do every thing in their power, between this and the electing of our State Convention, to poison the minds of the People, and get them persuaded to give their votes for such Gentlemen as they know are decidedly against the adoption of the New Constitution. I will not presume to be competent to give an opinion on such a Complex subject, but I can see that there may be some objections made to it, but still it is my sincere opinion, that the Adoption of it will be the salvation of America, For at present there is hardly the semblance of Law or Government in any of the States, and for want of a Superintending Power over the whole, a dissolution seems to be impending. I staid two days with General Washington at Mount Vernon about Six weeks ago. He is in perfect good health, and looks almost as well as he did Twenty years ago. I never saw him so keen for any thing in my life, as he is for the adoption of the new Form of Government. As the eyes of all America  are turned towards this truly Great and Good Man, for the First President, I took the liberty of sounding him upon it. He appears to be greatly against going into Publick Life again, Pleads in Excuse for himself, His Love of Retirement, and his advanced Age, but Notwithstanding of these, I am fully of opinion he may be induced to appear once more on the Publick Stage of Life. I form my opinion from what passed between us in a very long and serious conversation as well as from what I could gather from Mrs. Washington on same subject.
Our Assembly are now sitting. They have not yet done much business, but what has been done is highly commendable. They have in very strong and pointed language thrown out a proposal for emitting paper money, and they have repealed the Port Bill, which was attended with numberless inconveniencies to the Merchants. At the request of Colo. George Mason, I have drawn up a Plan for a new Bill, which will more effectually secure the Revenue than the former, and will remove the many objections that Merchantile People had to the Last. Till this Assembly an Idea seemed to prevail almost universally, that the Landed and Commercial Interests were opposed to each other. I have been at great pains to do away this erroneous opinion, and from the Laws that have been made for two years past, such unexpected consequences have followed, that the minds of the People are now disposed to hear reasoning upon the subject of Trade, from those who have been long engaged in it. Our installment bill for paying Debts engrosses much time and attention. This is a favourite Child of your Friend Colo. George Nicholas. I have only one objection to it upon the Principles they talk off, and that is the Precedent, I am satisfied that take the state altogether, it owes more money than the lands can produce for three years. Therefore the Debts cannot be paid in that time. I would be for giving four years, which surely would be much better for the Creditor, than going to Law, when he could not obtain a Judgement in less than seven, and if the sum is considerable, he must follow his Debtor into the Court of Appeals and from thence into Chancery, and after going through every Court when he has an Execution served upon the Estate of his Debtor thro a last Replyvin, (this is a new Trick) And in short every delay and Chicanery is made use of to stave off the payment of Just Debts and this Country which is blessed by Nature with many advantages is likely to go to Anarchy and Ruin, for want of a proper execution of the Laws, and of a Firm and Efficient Government.

In order to avoid the sickly season I left this place the latter end of June, and did not return till the 12th. Febr. I went as far as New York, where I staid a month. I was two weeks at Philada. in going, and returning. This gave me an opportunity of being frequently with Mr. Morris. He told me that he expected a renewal of his Contract with the Farmers General of France, and as the proceedings of the Counsil of Berni were forced upon them, and contrary to their wishes, he insinuated that individuals would find great difficulty in disposing of any Tobacco in that Kingdom. I hope Mr. Morris will be mistaken in both. Sure I am that it will be much against the Interest of this State in particular, For the inferior kinds of Tobacco are fit for the French market only. Therefore give any one man a monopoly of supplying that market, he of course sees a monopoly in the purchase of the inferiour qualities of Tobacco in this state and so fix the price as low as he pleases. I had intended to have shipt largely to France in future, in expectation of the Trade being thrown entirely open, but from what you have been so obliging as write me, and from what Mr. Morris has said to me, I am affraid to venture deep. I will however take my Chance of one Cargo from this River of 5. or 600. hhds. I will send it to Havre as you recommend, and I will take the liberty of writing my Friends there, that if they find any difficulty in selling the Cargo, to apply to you for advice, Being convinced that you will give them every assistance in your Power, for the good of this State, as well as for my particular Interest. You will oblige me exceedingly by writing me as early as possible your Sentiments on this subject, that I may regulate myself accordingly. If the Farmers are affraid that they may be disappointed in their quantity, were they to trust entirely to what might be sent to them in the way of Trade, I would willingly and gladly contract with them for Ten Thousand hhds. annually, at the same price they allow Mr. Morris, or even for a Livre per hundred less. I can afford to take less than Mr. Morris, As I can command a better Exchange for my bills, and will save the heavy Commission which he is obliged to pay to Old Mr. Alexander and others. And I may safely say, that being situated at this place; I could send better Tobacco than Mr. Morris can possibly collect to the Northward of this. In my last, I think I took the liberty of mentioning to you, that Mr. Robt. Burton and myself are connected in business, he is settled in London, where it is conducted under the Firm of Donald and Burton. You will probably recollect him as he lived several years at this place previous to the Revolution. If there is  any prospect of obtaining a Contract for me, I beg you will inform him of it, and he will give any security that may be required for the performance of the same.
Your old school Companion W. Lewis, of Warner Hall was here staying with me when I had the pleasure of receiving your letter. It was so Friendly, and so very Flattering to my Pride, that I could not resist the vanity of showing it to him. He added to my Pride, by declaring (what I was pretty much convinced of before) that of all the Men he ever knew in his Life, he believed you to be the most sincere in your profession of Friendship. I am free to say, that when we used to pass some jovial days together at Hanover Town, I did not then imagine, that at this time you would be in Paris, Ambassador to the Court of Versailles. Some People in your High Caracter would be very apt to forget their old acquaintance, but you are not, and I must be allowed to do myself the justice to declare, I never entertained an Idea that you would.
I will do myself the pleasure of writing you again by the Bowman the Ship I intend sending to Havre. I hope she will sail in a month. I am with the highest Esteem and Respect Dear Sir Your mo: obt. Humb. St.,

Adonald

